Citation Nr: 9927631	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  93-06 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected seizure disorder, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to May 
1969.  

The Board of Veterans' Appeals (Board) notes that in a rating 
decision dated in January 1999 the Regional Office (RO) 
denied the veteran's claim of entitlement to total disability 
rating based on individual unemployability (TDIU).  He has 
not yet commenced or perfected an appeal of the decision on 
that claim, and so the Board cannot address it at this time.  


FINDINGS OF FACT

1.  All relevant medical evidence has been obtained.  

2.  The current manifestations of the veteran's seizure 
disorder are comparable with at least one major seizure in 
the last two years, or at least two minor seizures in the 
last six months.  


CONCLUSION OF LAW

A disability rating of more than 20 percent is not warranted 
for the veteran's service-connected seizure disorder.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.124a, 
Diagnostic Code 8910 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background
The veteran served on active duty from January 1968 to May 
1969.  In May 1969 he filed a claim of entitlement to service 
connection for "blackouts."  In a rating decision dated in 
January 1970, service connection was granted for epilepsy, 
idiopathic, and the disability was rated 10 percent 
disabling.  In April 1990 the veteran sought an increased 
disability rating.  In a January 1991 rating decision, the 
disability rating was increased to 20 percent, effective in 
April 1990.  In March 1991 the veteran filed a claim seeking 
an increase in his present disability.  That claim for an 
increase was denied in January 1992.  The veteran expressed 
disagreement with that determination in February 1992.  He 
was provided a Statement of the Case in February 1992 in 
which it was explained that the current symptomatology of his 
service-connected seizure disorder was not of such severity 
that a higher schedular rating was warranted.  His 
substantive appeal was received in August 1992, and the 
hearing he requested at the Board was conducted in June 1993.  
The Board notes here that the Board member before whom the 
hearing was conducted is no longer employed by the Board and 
will therefore not be involved in making this decision.  The 
veteran was afforded the opportunity to have a new hearing 
before a different Board member, but declined.  

At the hearing before the Board, the veteran testified that 
he had seizures on the average of once per month.  During the 
seizures he is told that he urinates on himself, bites his 
tongue.  He does not remember anything that occurs during a 
seizure, however.  After a seizure he reported that he gets a 
headache and his joints are very sore.  He reported receiving 
treatment for seizures and for acute depression from the 
Department of Veterans Affairs (VA) and from Los Angeles 
County.  He reported that he was incarcerated from 1985 and 
1989, during which time he suffered seizures and was treated 
for seizures.  He also raised a claim of entitlement to a 
TDIU due to his seizure disorder.  He reported having applied 
for "SSI" and was still awaiting a determination on that 
claim, but that his Social Security Administration (SSA) 
claim was denied.  He indicated his willingness to appear for 
a VA examination.  

In a decision dated in April 1994 the Board remanded this 
matter for additional action, including action on a claim 
seeking a permanent and total disability rating for pension 
purposes.  That pension claim was granted by the RO on 
remand.  With regard to the increased rating claim, the RO 
obtained VA treatment records, treatment records relative to 
the veteran's incarceration, and a summary regarding care 
administered to the veteran for a nonservice-connected 
disability.  The medical evidence available reveals that the 
veteran has been treated for his seizure disorder since 
service, primarily with Dilantin.  

A July 1984 record reports the veteran was seizure free since 
1983. In November 1985 he reported he could not remember when 
he last had a seizure, and in June 1986 he reported he had 
had no seizures in two and a half years.  In February 1987 he 
reported his history of seizures, but no recent seizure 
activity.  A June 1987 medical record referred to the 
veteran's seizure disorder, and indicates the veteran was not 
to work in high places or around heavy equipment, and was to 
have a low bunk.  In January 1988 he reported his last 
seizure occurred four years prior.  In October 1989 he 
reported his last seizure occurred one year prior, but then 
in December 1989 he reported his last seizure was in April 
1989.  In March 1990 he reported he had not taken his 
Dilantin for the previous five days, but that his last 
seizure occurred one and a half years earlier.  In February 
1992 he reported having had no seizures since 1988.  As 
previously noted, at his June 1993 hearing the veteran 
testified he suffered from seizures on a monthly basis.  In 
December 1993 his complaints of one seizure per month were 
noted.  

In March 1994 the veteran reported that he suffered one 
seizure per month, and that the last one occurred 
approximately three weeks earlier.  On June 23, 1994, he 
reported that his last seizure occurred in April 1994.  
However, in July 1994 he reported that his last seizure 
occurred June 22, 1994.  In October 1994 an examiner noted 
the veteran's report of having been in a fight and falling 
out of a bus the night before, hitting his head.  He claimed 
he did not lose consciousness, but was unable to move or feel 
anything for about 30 seconds.  He also claimed he had not 
taken any medication for over a month and a half.  The 
examiner noted the veteran's left eye was closed with some 
dried blood on the outside, and his right hand was swollen.  
The examiner also noted the veteran had had vodka the morning 
of the examination, and that the veteran reported seizures 
once a month, whether he is drinking or not.  An EEG revealed 
no abnormal activity.  The examiner's assessment was 
seizures, that the veteran had not taken medication for one 
month, that seizure frequency remained unchanged, and control 
was probably optimal at that time.  The veteran was 
encouraged to stop drinking, and was referred to a clinic for 
treatment of his left eye.

In June 1995 the veteran reported he had stopped using all 
medications, including the Dilantin he took for his seizure 
disorder, because it caused impotence.  He also reported that 
he had had no seizures since January 1995.  In April 1996 he 
said he had had not seizures for over one year.  During an 
examination conducted in August 1996 the examiner reported 
that the veteran said he gets seizures of the grand mal type 
once a year, and continues to be medicated on Dilantin.  In 
October 1996 he reported he had had no seizures for over one 
year.  In February 1997 he reported that he had had no 
seizure activity in the past year.  

Also on remand, the veteran indicated that he had not 
received SSA benefits since 1993, but had reapplied for them 
and would advise VA of the result of his recent application.  
The Board notes that to date it has received no additional 
information from the veteran in that regard.  He also 
indicated he would cooperate in the conduct of an 
examination.  A psychiatric evaluation was conducted in 
January 1997, and additional neurological examinations were 
scheduled to obtain information necessary to evaluate the 
veteran's seizure disorder.  In early February 1997 the 
veteran was admitted to a VA medical facility for observation 
and evaluation in relation to his seizure disorder; however, 
the veteran became frustrated and left the hospital, against 
medical advice, one week after admission.  During that 
hospitalization, the examiners noted that he had not had any 
demonstrable electrophysiological studies consistent with 
seizures, so he was started on the seizure telemetry work-up.  
No seizures were detected during his entire hospital stay.  
The closed circuit television electroencephalogram studies 
conducted prior to his departure did not demonstrate any 
abnormal electrical discharges.  The discharge summary report 
noted "we still do not have a concrete diagnosis of seizures 
for the [veteran]."  

In a rating decision dated in January 1999, the RO granted 
the veteran's claim of entitlement to nonservice-connected 
pension, and denied his claim of entitlement to TDIU.  In 
January 1999 he was furnished with a SSOC explaining that his 
claim for an increased rating for his seizure disorder 
remained denied.  He was also sent correspondence seeking 
verification of whether he was incarcerated, advising him 
that his disability compensation was required to be reduced 
to $96 per month if in fact he was incarcerated on a felony 
conviction.  He responded in the affirmative, and was sent 
another letter explaining that his claim for pension was 
granted but his TDIU claim was denied.  In written argument 
submitted on the veteran's behalf it was asserted that his 
seizure disorder should be assigned a higher disability 
rating, as it is not necessary to exhibit all the symptoms 
identified in the rating schedule in order to receive a 
higher disability rating. 

Applicable laws and regulations
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  By reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  38 C.F.R. § 3.102.  

Under VA's Rating Schedule, grand mal epilepsy is rated under 
Diagnostic Code 8910, which describes a major seizure as 
being characterized by the generalized tonic-clonic 
convulsion with unconsciousness, and a minor seizure as a 
brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  The general 
rating formula for major and minor epileptic seizures provide 
a 100 percent rating is warranted for seizures averaging at 
least one major seizure per month over the last year.  An 80 
percent rating is warranted when the veteran suffers from 
symptoms comparable with at least one major seizure in three 
months over the last year, or more than ten minor seizures 
weekly.  A 60 percent rating is indicated when the veteran's 
symptoms are comparable with an average of at least one major 
seizure in four months over the last year, or nine to ten 
minor seizures per week.  The rating schedule provides a 40 
percent rating when the veteran's symptoms are comparable 
with at least one major seizure in the last six months or two 
in the last year, or averaging at least five to eight minor 
seizures weekly.  The veteran's seizure disorder is currently 
rated 20 percent disabling under the rating schedule; the 
criteria for a 20 percent rating are the presence of at least 
one major seizure in the last two years, or at least two 
minor seizures in the last six months.  Notes to those rating 
criteria indicate that when continuous medication is shown to 
be necessary for the control of epilepsy, the minimum 
evaluation will be ten percent, which rating will not be 
combined with any other rating for epilepsy.  In the presence 
of major and minor seizures, the predominating type is rated.  
There will be no distinction between diurnal and nocturnal 
major seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8910. 

Analysis
The veteran seeks a rating of more than 20 percent for his 
service-connected seizure disorder, characterized by 
examiners as grand mal seizures.  The appropriate disability 
rating is ascertained by reviewing the evidence regarding the 
symptoms and manifestations of that disability in light of 
the rating criteria set out above.  The Board notes that the 
veteran prematurely terminated the period of observation and 
examination during which VA attempted to investigate the 
severity and frequency of his seizure activity.  VA's duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Board is satisfied that VA has 
fulfilled its duty to assist this veteran by attempting to 
obtain all relevant evidence, and by affording the veteran 
the opportunity for a complete medical examination.  

When the evidence addressing the severity and frequency of 
the veteran's seizures is reviewed, the Board finds that it 
suggests the veteran may have suffered from at least one 
major seizure in the last two years, although there does not 
appear to be evidence supporting a finding that the veteran 
suffered from two minor seizures in the last six months.  As 
noted above, there is no evidence in this case that the 
veteran's symptoms are comparable with at least one major 
seizure in the last six months.  Although medical records 
dated in 1993 and 1994 contain the veteran's reports of one 
grand mal seizure per month, records dated in 1995, 1996 and 
1997 reflect that the veteran no longer reported suffering 
from seizures monthly.  In June 1995 the veteran reported he 
had not been taking his medication and had not had a seizure 
in five months.  In 1996 and 1997 he reported no seizures for 
the previous year, and so clearly had not reported having 
suffered from at least one major seizure in the six months.  
In addition, the evidence does not establish that the veteran 
suffered symptoms comparable with two major seizures in the 
last year, as the veteran reports he suffers only one seizure 
per year.  The veteran has not contended that he suffers from 
an average of five to eight minor seizures per week, nor did 
the examiners detect such seizure activity during the 
February 1997 hospitalization.  As the symptoms and 
manifestations of the veteran's seizure disability do not 
meet the criteria for a 40 percent disability rating under 
VA's Rating Schedule, that rating is not warranted.  

By the same token, the veteran's symptoms are not comparable 
with the criteria for a 60 percent rating, as the record does 
not show he suffers an average of at least one major seizure 
in four months over the last year, or nine to ten minor 
seizures per week.  Likewise, there is no support in the 
record for a finding that the veteran suffered from at least 
one major seizure in three months over the last year or more 
than ten minor seizures weekly, nor does the record suggest 
the veteran suffers from an average of at least one major 
seizure per month over the last year.  

The veteran has not asserted that the symptoms and 
manifestations of his seizure disorder require frequent 
hospitalization, nor do the medical records suggest that 
frequent hospitalization was necessary.  The veteran has 
alleged his seizure disorder prevented him from obtaining 
employment, but when the RO asked him to provide additional 
information in that regard he indicated he had not retained 
copies of correspondence from potential employers who 
rejected his applications, and that the letters had not 
specifically stated his application was rejected because of 
his seizure disorder.  The record does not suggest the 
presence of other indicia of a disability picture that is so 
exceptional or unusual that it is not adequately represented 
by VA's Rating Schedule.  Accordingly, the Board does not 
find that additional action is warranted under 38 C.F.R. 
§ 3.321(b)(1).  

Based on the foregoing, the Board concludes that the level of 
disability attributable to the veteran's service-connected 
seizure disorder is more nearly approximated by the criteria 
for a 20 percent disability rating than by the criteria for a 
40 percent, or higher, disability rating. 


ORDER

A disability rating of more than 20 percent for the veteran's 
service-connected seizure disorder is not warranted, and the 
claim is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

